Cite as 28 I&N Dec. 269 (BIA 2021)

Interim Decision #4013

Matter of Mouafak AL SABSABI, Respondent
Decided March 29, 2021
U.S. Department of Justice
Executive Office for Immigration Review
Board of Immigration Appeals
(1) The “offense clause” of the Federal conspiracy statute, 18 U.S.C. § 371 (2012), is
divisible and the underlying substantive crime is an element of the offense.
(2) Because the substantive offense underlying the respondent’s Federal conspiracy
conviction—namely, selling counterfeit currency in violation of 18 U.S.C. § 473
(2012)—is a crime involving moral turpitude, his conviction for conspiring to commit
this offense is likewise one for a crime involving moral turpitude.
FOR RESPONDENT: William P. Cook, Esquire, Alexandria, Virginia
FOR THE DEPARTMENT OF HOMELAND SECURITY:
Assistant Chief Counsel

Matthew Sidebottom,

BEFORE: Board Panel: MALPHRUS, Deputy Chief Appellate Immigration Judge;
HUNSUCKER and PETTY, Appellate Immigration Judges.
PETTY, Appellate Immigration Judge:

The Department of Homeland Security (“DHS”) appeals from the
Immigration Judge’s March 6, 2018, decision concluding that the
respondent’s conviction for conspiracy under 18 U.S.C. § 371 (2012) is not
one for a crime involving moral turpitude and terminating the removal
proceedings against the respondent. We conclude that the Immigration Judge
erred by applying the categorical approach to only the conspiracy statute
without considering the turpitudinous nature of the underlying offense the
respondent conspired to commit. Upon our de novo review, we conclude
that the respondent was convicted of a crime involving moral turpitude and
that he is removable. Accordingly, the DHS’s appeal will be sustained, the
Immigration Judge’s order terminating proceedings will be vacated, and the
record will be remanded to the Immigration Judge for further proceedings.

I. FACTUAL BACKGROUND
The respondent is a native and citizen of Syria who was admitted to the
United States on September 6, 2013, as a lawful permanent resident. On
May 31, 2016, he was convicted of the offense of conspiracy in violation of
269

Cite as 28 I&N Dec. 269 (BIA 2021)

Interim Decision #4013

18 U.S.C. § 371. The DHS charged the respondent with removability under
section 237(a)(2)(A)(i) of the Immigration and Nationality Act, 8 U.S.C.
§ 1227(a)(2)(A)(i) (2012), as an alien who, within 5 years of admission, was
convicted of a crime involving moral turpitude. The Immigration Judge
determined that the DHS did not meet its burden to establish that the
respondent is removable as charged and terminated proceedings.
Specifically, the Immigration Judge concluded that 18 U.S.C. § 371 is
indivisible because its statutory language criminalizes only conspiracy and
the underlying criminal object of a conspiracy is merely a means of
committing conspiracy. The DHS contends that the Immigration Judge erred
in terminating proceedings because the respondent was convicted of
conspiring to sell counterfeit currency, and the substantive offense the
respondent was convicted of conspiring to commit is a crime involving moral
turpitude. Whether the respondent’s offense is a crime involving moral
turpitude that renders him removable is a question of law we review de novo.
8 C.F.R. § 1003.1(d)(3)(ii) (2020).

II. DISCUSSION
We apply the categorical approach to determine if a criminal offense is a
crime involving moral turpitude. See Matter of Ortega-Lopez, 27 I&N Dec.
382, 384 (BIA 2018). The respondent’s statute of conviction, 18 U.S.C.
§ 371, reads in pertinent part:
If two or more persons conspire either to commit any offense against the United
States, or to defraud the United States, or any agency thereof in any manner or for
any purpose . . . each shall be fined under this title or imprisoned not more than five
years, or both.

As discussed in Matter of Nemis, 28 I&N Dec. 250, 252–54 (BIA 2021), this
statute is divisible. It can be violated either by conspiring to defraud the
United States or one of its agencies (the “defraud clause”) or by conspiring
to commit another federal offense (the “offense clause”). Id. Here, the
conviction record reflects that the respondent was convicted under the
“offense clause.” See Mathis v. United States, 136 S. Ct. 2243, 2249 (2016)
(noting that courts may look to the conviction record “to determine what
crime . . . a defendant was convicted of”).
Next, we must determine whether the “offense clause” is itself divisible
based on the underlying crime that was the object of the conspiracy or
whether, as the Immigration Judge concluded, the object of the conspiracy
merely constitutes the means of unlawfully conspiring. See, e.g., United
States v. Taylor, 843 F.3d 1215, 1222–23 (10th Cir. 2016) (applying the
categorical approach to both alternative statutory provisions and
270

Cite as 28 I&N Dec. 269 (BIA 2021)

Interim Decision #4013

sub-alternatives under those provisions). To do this, we may look to
authoritative sources such as the statutory text, judicial opinions, jury
instructions, and record of conviction. See Mathis, 136 S. Ct. at 2249; see
also Shaw v. Sessions, 898 F.3d 448, 454 (4th Cir. 2018) (“Without the power
to consult the indictment, the Board would have been unable to learn the
object of that conspiracy.”). We conclude that the “offense clause” of
18 U.S.C. § 371, is divisible and the underlying crime is an element of the
offense.
“Section 371’s use of the term ‘conspire’ incorporates long-recognized
principles of conspiracy law.” Ocasio v. United States, 136 S. Ct. 1423, 1429
(2016). “[U]nder established case law, the fundamental characteristic of a
conspiracy is a joint commitment to an ‘endeavor which, if completed, would
satisfy all of the elements of [the underlying] criminal offense.’” Id. (quoting
Salinas v. United States, 522 U.S. 52, 65 (1997)). Accordingly, jury
instructions from the United States Court of Appeals for the Tenth Circuit
explain that the defendant must have not only “agreed with at least one other
person to violate the law” as a general matter, but also that the defendant
“knew the essential objective of the conspiracy.” Pattern Crim. Jury Instr.
10th Cir. 2.19 (2021). This requires the jury to determine whether the
defendant had knowledge of a specific unlawful objective. See United States
v. DiTommaso, 817 F.2d 201, 218 (2d Cir. 1987) (stating that a conspiracy
conviction “cannot be sustained unless the Government establishe[s] beyond
a reasonable doubt that [the defendant] had the specific intent to violate the
substantive statute” (citation omitted)); Jordan v. United States, 370 F.2d 126,
128 (10th Cir. 1966). That knowledge of the essential objective—the
underlying criminal goal—is submitted to a jury strongly suggests that the
criminal objective is an element of the conspiracy. Mathis, 136 S. Ct. at 2248
(noting that elements “are what the jury must find beyond a reasonable doubt
to convict the defendant”).
Other authority points to the same conclusion. For example, the United
States Sentencing Guidelines premise the base offense level for a guidelines
sentence under 18 U.S.C. § 371 on “the offense that the defendant was
convicted of . . . conspiring to commit.” U.S. Sent’g Guidelines Manual
§ 2X1.1(a) & cmt. n.2 (U.S. Sent’g Comm’n 2018). This sentencing scheme
suggests that the underlying crime is an element rather than a means of
committing a conspiracy. Cf. Mathis, 136 S. Ct. at 2256 (“[I]f statutory
alternatives carry different punishments, then under Apprendi they must be
elements.”); Apprendi v. New Jersey, 530 U.S. 466, 490 (2000) (requiring
a jury to agree on any circumstance increasing a statutory penalty).
Divisibility as to the underlying offense is also implicit in the requirement
that conspiracy to commit a particular substantive offense requires proof of
at least the same degree of criminal intent necessary to commit that
271

Cite as 28 I&N Dec. 269 (BIA 2021)

Interim Decision #4013

underlying offense. See United States v. Feola, 420 U.S. 671, 686 (1975);
Ingram v. United States, 360 U.S. 672, 678 (1959). Finally, a review of the
pertinent criminal records reflects that the respondent was charged with and
convicted of conspiring to commit specific enumerated offenses. See Mathis,
136 S. Ct. at 2257 (noting that an indictment can indicate by referencing one
alternative term to the exclusion of all others that the alternative terms are
elements “each one of which goes toward a separate crime”). In sum, the
Mathis analysis strongly suggests that the identity of the underlying
offense—the criminal object of the conspiracy—is an element of
a conspiracy conviction under § 371.
This conclusion is consistent with our decades-old approach under which
Immigration Judges look to the offense underlying a conspiracy conviction
to determine the immigration consequences of that conviction. See Matter
of Vo, 25 I&N Dec. 426, 428 (BIA 2011); Matter of Bader, 17 I&N Dec. 525,
529 (BIA 1980); Matter of Flores, 17 I&N Dec. 225, 228 (BIA 1980); Matter
of McNaughton, 16 I&N Dec. 569, 573 n.2 (BIA 1978), aff’d, McNaughton
v. INS, 612 F.2d 457 (9th Cir. 1980) (per curiam); Matter of M-, 8 I&N Dec.
535, 543 (BIA 1960); Matter of S-, 2 I&N Dec. 225, 228 (BIA 1944). As we
explained more than 60 years ago, “[t]he character and effect of a conspiracy
is not to be judged by dismembering it and viewing its separate parts, but
only by looking at it as a whole.” Matter of M-, 8 I&N Dec. at 543. To do
otherwise would render the very idea of a criminal conspiracy unintelligible.
See Lorillard Tobacco Co. v. Reilly, 533 U.S. 525, 552 (2001) (explaining
“common inchoate offenses” including conspiracy “attach to [other] criminal
conduct”). There is no conspiracy in the air; one cannot unlawfully conspire
without a specific criminal purpose. Shaw, 898 F.3d at 454 (“Shaw
necessarily conspired to do something.”); Mizrahi v. Gonzales, 492 F.3d 156,
161 (2d Cir. 2007) (“[A] defendant is guilty not of generic conspiracy, but of
conspiracy to murder; not of generic attempt, but of attempt to kidnap; not
of generic solicitation, but of solicitation to sell drugs.”). This is so because
absent a specific criminal purpose there can be no shared criminal purpose,
and without a shared criminal purpose there is no conspiracy. See Ocasio,
136 S. Ct. at 1429; Salinas, 522 U.S. at 63; Am. Tobacco Co. v. United States,
328 U.S. 781, 810 (1946).
We therefore conclude that under the “offense” clause of 18 U.S.C. § 371,
the underlying offense that formed the criminal object of the conspiracy is an
element of the conspiracy offense. It follows that a conspiracy is
categorically a crime involving moral turpitude if the underlying criminal
object of the conspiracy is itself a crime involving moral turpitude. Matter
of S-, 2 I&N Dec. at 228 (“[I]f the substantive offense is one involving moral
turpitude, then it follows as a matter of law that the conspiracy to commit

272

Cite as 28 I&N Dec. 269 (BIA 2021)

Interim Decision #4013

that offense also involves moral turpitude.”).1 Accordingly, we proceed to
determine whether a violation of the underlying offense the respondent
conspired to commit is categorically a crime involving moral turpitude.
For an offense to constitute a crime involving moral turpitude, it must
have “two essential elements: reprehensible conduct and a culpable mental
state” of specific intent, knowledge, willfulness, or recklessness. Matter
of Aguilar-Mendez, 28 I&N Dec. 262, 264 (BIA 2021) (citation omitted).
Generally, moral turpitude refers to conduct that is “inherently base, vile, or
depraved, and contrary to the accepted rules of morality and the duties owed
between persons or to society in general.” Id. (citation omitted). However,
some categories of crimes are inherently turpitudinous. In this regard,
“crimes in which fraud is an ingredient are regarded as involving moral
turpitude” though fraud need not be an explicit element of the offense.
Afamasaga v. Sessions, 884 F.3d 1286, 1289 (10th Cir. 2018) (citation
omitted); see also Jordan v. De George, 341 U.S. 223, 227–28 (1951);
Matter of Martinez, 16 I&N Dec. 336, 337 (BIA 1977). Of particular
relevance here, fraud that impairs a governmental function is a crime
involving moral turpitude. Flores-Molina v. Sessions, 850 F.3d 1150,
1158–59 (10th Cir. 2017); Rodriguez v. Gonzales, 451 F.3d 60, 64 (2d Cir.
2006) (per curiam); Notash v. Gonzales, 427 F.3d 693, 698–99 (9th Cir.
2005); Matter of Kochlani, 24 I&N Dec. 128, 131 (BIA 2007); Matter
of Tejwani, 24 I&N Dec. 97, 98 (BIA 2007); Matter of Jurado, 24 I&N Dec.
29, 35 (BIA 2006); Matter of Flores, 17 I&N Dec. at 229.
The respondent concedes that the underlying offense for his conspiracy
conviction is selling counterfeited currency, and the conviction record
establishes that one of the underlying statutes the respondent conspired to
violate was 18 U.S.C. § 473 (2012).2 See Shepard v. United States, 544 U.S.
1

This conclusion is consistent with our long-standing precedent reflecting that the
approach to inchoate crimes generally must recognize that they “presuppose a purpose to
commit another crime.” Matter of Beltran, 20 I&N Dec. 521, 526–27 (BIA 1992)
(analyzing attempts); cf. Lorillard Tobacco Co., 533 U.S. at 552. It is also consistent with
the approach taken by the courts of appeals. See Shaw, 898 F.3d at 453–54;
Barragan-Lopez v. Mukasey, 508 F.3d 899, 903 (9th Cir. 2007); Mizrahi, 492 F.3d at 161;
Peters v. Ashcroft, 383 F.3d 302, 306–07 (5th Cir. 2004).
2
The respondent contends that because the indictment also references 18 U.S.C. § 470
(2012), which contains a cross-reference to 18 U.S.C. § 474 (2012), which, in turn, may
extend to conduct that is not categorically turpitudinous, it is unclear which underlying
crime he was convicted of conspiring to violate. See Matter of Lethbridge, 11 I&N Dec.
444, 445 (BIA 1965). We disagree. The indictment was phrased in the conjunctive and
the respondent was convicted as charged in the indictment. The respondent was therefore
convicted of conspiring to violate both 18 U.S.C. § 473 and 18 U.S.C. § 470. Because we
conclude conspiracy to violate § 473 is a crime involving moral turpitude, we need not
address whether § 470 is as well. See INS v. Bagamasbad, 429 U.S. 24, 25 (1976)

273

Cite as 28 I&N Dec. 269 (BIA 2021)

Interim Decision #4013

13, 26 (2005) (describing the judicial records that may be considered). Count
One of the indictment provides that the respondent was charged with conduct
contrary to both 18 U.S.C. §§ 470 and 473. The docket sheet reflects that the
indictment was never amended, and the judgment reflects that the respondent
was convicted of violating 18 U.S.C. § 371 as charged in Count One of the
indictment.
The statute defining the underlying offense, 18 U.S.C. § 473, reads:
Whoever buys, sells, exchanges, transfers, receives, or delivers any false, forged,
counterfeited, or altered obligation or other security of the United States, with the
intent that the same be passed, published, or used as true and genuine, shall be fined
under this title or imprisoned not more than 20 years, or both.

We have little difficulty concluding that a conviction under § 473
inherently involves both fraud generally and fraud resulting in the
impairment of a governmental function. As we explained in Matter of Flores,
17 I&N Dec. at 230, criminal conduct involving deliberate deception is
morally turpitudinous. Intentionally passing counterfeit securities as genuine
inherently involves deception. Long ago, the Supreme Court held that
counterfeiting was “plainly” a crime involving moral turpitude. United
States ex rel. Volpe v. Smith, 289 U.S. 422, 423 (1933); see also De George,
341 U.S. at 230 (same); Fiswick v. United States, 329 U.S. 211, 221 n.7
(1946) (same). A conviction under § 473 is no different. It requires an intent
to defraud—to “pass off something valueless as being something of value.”
Winestock v. INS, 576 F.2d 234, 235 (9th Cir. 1978) (“We have difficulty
distinguishing [the intent required under § 473] from a general intent to
defraud.”); see also United States v. Anzalone, 626 F.2d 239, 244 (2d Cir.
1980) (“Section 473 requires a showing of intent to pass the obligations as
genuine . . . .”). The crime defined by 18 U.S.C. § 473 is therefore
“intrinsically wrong,” Matter of Flores, 17 I&N Dec. at 227, and for that
reason alone it is categorically a crime involving moral turpitude.
Beyond deceiving and defrauding the recipient, passing counterfeit
securities as genuine also impairs governmental functions. The power “[t]o
coin Money [and] regulate the Value thereof” is reserved exclusively to the
Federal Government, as is the concomitant power to “provide for the
Punishment of counterfeiting the Securities and current Coin of the United
States.” U.S. Const. art. I, § 8, cls. 5–6. Congress has sweeping powers
under these provisions “to regulate every phase of the subject of currency,”
United States v. Ware, 608 F.2d 400, 402 (10th Cir. 1979), including “the
correspondent and necessary power and obligation to protect and to
(per curiam) (“As a general rule courts and agencies are not required to make findings on
issues the decision of which is unnecessary to the results they reach.”).

274

Cite as 28 I&N Dec. 269 (BIA 2021)

Interim Decision #4013

preserve . . . this constitutional currency for the benefit of the nation,” United
States v. Marigold, 50 U.S. (9 How.) 560, 568 (1850). Indeed, “[e]very
contract for the payment of money . . . is necessarily subject to the
constitutional power of the government over the currency.” Legal Tender
Cases, 79 U.S. (12 Wall.) 457, 549 (1870). Passing counterfeit securities as
genuine infringes on this authority and depletes public trust. See Barbee
v. United States, 392 F.2d 532, 536 (5th Cir. 1968). On a large enough scale,
passing counterfeit currency may diminish the Government’s ability to
implement monetary policy, or even have destabilizing effects. See
generally Bruce G. Carruthers & Melike Arslan, Sovereignty, Law, and
Money: New Developments, 15 Ann. Rev. L. & Soc. Sci. 521, 527–28
(2019) (describing counterfeiting attacks on France and Czechoslovakia in
the 1920s that caused significant inflation, resulting in “serious problem[s]
for the legitimacy of these states and their currencies”). For these reasons as
well, a conviction under 18 U.S.C. § 473 is categorically a crime involving
moral turpitude.
The categorical approach has made determinations of whether
a conspiracy is categorically turpitudinous more complex, but it has not
altered the fundamental fact that the morality of a conspiracy cannot be
assessed in a vacuum. Recourse to the underlying substantive offense is
needed to make sense of it. See Shaw, 898 F.3d at 453–54. Here, because
the underlying substantive offense, a violation of 18 U.S.C. § 473, is
categorically a crime involving moral turpitude, the respondent’s conviction
for having conspired to violate that statute is likewise one for a crime
involving moral turpitude. See Matter of Bader, 17 I&N Dec. at 529; Matter
of Flores, 17 I&N Dec. at 228; Matter of S-, 2 I&N Dec. at 228; see also
Matter of Gonzalez Romo, 26 I&N Dec. 743, 746 (BIA 2016).
The respondent was convicted of a crime involving moral turpitude
within 5 years of his admission to the United States. The DHS has therefore
met its burden by clear and convincing evidence that the respondent is
removable pursuant to section 237(a)(2)(A)(i) of the Act. See section
240(c)(3)(A) of the Act, 8 U.S.C. § 1229a(c)(3)(A) (2018). Thus, the
Immigration Judge erred in terminating proceedings. See Matter of S-O-G& F-D-B-, 27 I&N Dec. 462, 468 (A.G. 2018). Accordingly, the DHS’s
appeal is sustained, the respondent’s removal proceedings are reinstated, and
the record is remanded for further proceedings.
ORDER: The appeal of the Department of Homeland Security is
sustained, the decision of the Immigration Judge is vacated, and the removal
proceedings are reinstated.
FURTHER ORDER: The record is remanded to the Immigration
Judge for further proceedings consistent with the foregoing opinion and for
the entry of a new decision.
275

